Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 28-31, 35, 37-38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US Patent 6,785,769) in view of Shaw et al. (US Pre-Grant Publication 2015/0373191) in view of Venkataramani (US Pre-Grant Publication 2012/0173541). 

As to claim 21, Jacobs teaches a system, comprising: 
Jacobs in general, wherein multiple versions of requested objects may be stored. The cache returns a requested version upon examining parameters associated with the request); 
at least one processor configured to execute a shared cache application (see 4:10-40 for a shared cache application with multiple versions), 
wherein the shared cache application is operatively coupled to shared cache memory and is configured to: 
determine at least two versions of a data item associated with a user profile are stored in a shared cache (see 4:10-54. Multiple different versions of data items may exist in the shared cache. The data may be associated with a user profile, in that the data is accessed by a user with a profile and the “level” of a user may affect the data retrieved, see 4:41-54), 
the at least two versions of the data item corresponding to two different versions of a platform associated with a media player accessed by the user profile (see 4:41-54. Different versions may exist based on the “level” of a user. These are different versions of the content platform and are associated with a browser, or media player, that is accessed by the user), 
including both a first version of the data item including a first value corresponding to a first version of the platform associated with the media player and a second version of the data item including a second value corresponding to a second version of the platform associated with the media player (see 4:41-54. Two different versions of data items may exist based on the content platform associated with the browser of the user); 

Jacobs does not explicitly teach: 
receive a cache update request for the data item, the cache update request including: a version agnostic identifier corresponding to the user profile, an attribute of the user profile, a new value for the attribute, and a version identifier identifying the first version of the data item; and
update the first value of the first version of the data item, responsive to the cache update request, wherein the second value of the second version of the data is unchanged by the updating
Shaw teaches to receive a cache update request for the data item, the cache update request including: a version agnostic identifier corresponding to the user profile … a new value for the attribute, and a version identifier identifying the first version of the data item (see paragraphs [0026]-[0027]. Different application providers may provide updates to a user profile. Each of the user profiles is marked with a version number and updated with the additional data); and
update the first value of the first version of the data item, responsive to the cache update request, wherein the second value of the second version of the data is unchanged by the updating (see paragraphs [0027]-[0028]. While new profiles may be updated with the first value of the first version, other values of other versions are maintained). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Jacobs by the teachings of Shaw because both references are directed towards maintaining multiple versions of content for a client. Shaw merely adds to Jacobs the ability of additional memory management techniques that will allow a client to have more easy access to multiple versions. This will increase accessibility for a user of Jacobs. 
Venkataramani teaches to receive a cache update request for the data item, the cache update request including: a version agnostic identifier corresponding to the user profile, an attribute of the user profile, a new value for the attribute, and a version identifier identifying the first version of the data item (see paragraphs [0036]-[0037] and [0046]. Paragraph [0046] shows that a request to update an object includes a nodeID, payload, and metadata. A nodeID is a version agnostic identifier corresponding to a user profile. Paragraphs [0036] and [0037] show that payload include name/value pairs (an attribute of the user profile / new value for the attribute), and metadata includes timestamps (which is a version identifier). Thus, Venkataramani shows that an update request may contain the four claimed data items). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Jacobs by the teachings of Venkataramani because both references are directed towards maintaining versions of content. Venkataramani merely describes the details of data transmission when updating content. One of ordinary skill in the art at the time the invention was filed would have found it obvious to for update messages of Jacobs to contain the data variables of Venkataramani because Venkataramani provides a cost-effective infrastructure that can efficiently and successfully scale with increasing users and data content (see paragraph [0016]). 


As to claim 22, Jacobs as modified teaches the system of claim 21, wherein 
the first version of the data item is associated with a first data item key for identifying the first version of the data item cached in the shared cache memory (see Jacobs 4:10-24, wherein each request for a particular object may use an identical data identifier (e.g., URI, URL) to identify the desired data and be accompanied by additional request parameters to identify the version in the shared cache memory. See 4:41-54 for parameters that may be used to disambiguate requests. The parameters are “data item keys”), and
the second version of the data item is associated with a second data item key for identifying the second version of the data item cached in the shared cache memory (see Jacobs 4:10-24 and 4:41-54 for disambiguating data versions using different parameters. The parameters are “data item keys”).  

As to claim 23, Jacobs as modified teaches the system of claim 21, wherein 
the first version of the data item includes a first attribute-value pair identifying a first datastore property and the first value (see Jacobs 4:10-24. A first version has a first property, such as a URI or URL, is associated with a first value),Atty. Dkt. No. 3634.0650001- 5 -Bill ATARASApplication No. 16/281,885 
the second version of the data item includes a second attribute-value pair identifying a second datastore property and the second value (see Jacobs 4:10-24. A second version has a second property, such as the URI or URL, that is associated with a second value), and 
the first datastore property and the first value is substantially equivalent to the second datastore property and the associated second value (see Jacobs 4:10-24. Jacobs notes that the first and second version may each be associated with identical URI or URLs).  

As to claim 24, Jacobs as modified teaches the system of claim 21, further comprising: 
a first version of a platform application configured to at least to receive a request to access the data item information from a first version of a media device, wherein the request from the first version of the media device includes the version agnostic identifier (see Jacobs 4:10-24 and 4:41-54. The request may be sent with a version agnostic identifier, or the URL / URI, which identifiers the data item regardless of version. Notably, the disambiguating variables discussed in 4:41-54 include “a type of user agent (i.e., a browser)” and “a version or particular type of user agent.” Both of these identify different versions of a media device); and 
a second version of the platform application configured to at least receive a request to access the data item information from a second version of the media device, wherein the request from the second version of the media device includes the version agnostic identifier (see Jacobs 4:10-24 and 4:41-54. The request may be sent with a version agnostic identifier, or the URL / URI, which identifiers the data item regardless of version, wherein the disambiguating parameter identifies different versions of a media device).  

As to claim 25, Jacobs as modified teaches the system of claim 24, wherein 
the first version of the platform application is further configured to at least transmit a first cache write request to the shared cache application to request caching of the first version of the data item in the shared cache memory, in response to the request to access the data item information from the first version of a media device (see Jacobs 6:15-22. If there is a request for an item that results in a cache miss, the item is requested from the origin server and may be cached), and 
the second version of the platform application is further configured to at least transmit a second cache write request to the shared cache application to request caching of the second version of the data item in the shared cache memory, in response to a request to access the data item information from the second version of the media device (see Jacobs 6:15-22. If there is a request for an item that results in a cache miss, the item is requested from the origin server and may be cached). 

As to claims 28 and 35, see the rejection of claim 21. 
As to claim 29, see the rejection of claim 22. 
As to claims 30 and 37, see the rejection of claim 23. 
As to claims 31 and 38, see the rejection of claim 25. 

As to claim 41, Jacobs as modified teaches wherein the first version of the platform is associated with a first device, and the second version of the platform is associated with a second device, different from the first device (see Jacobs 4:41-54. Notably, the disambiguating variables discussed in 4:41-54 include “a type of user agent (i.e., a browser)” and “a version or particular type of user agent.” Both of these identify different versions of a media device).

Claims 26-27, 32-34, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US Patent 6,785,769) in view of Shaw et al. (US Pre-Grant Publication 2015/0373191) in view of Venkataramani (US Pre-Grant Publication 2012/0173541), and further in view of Fablet et al. (US Pre-Grant Publication 2015/0019676). 

As to claim 26, Jacobs as modified teaches the system of claim 25, wherein 
the first cache write request includes the first version of the data item and a first data item key generated based on at least the version agnostic identifier … (see Jacobs 6:15-22. If there is a request for an item that results in a cache miss, the item is requested from the origin server and may be cached), andAtty. Dkt. No. 3634.0650001-6-Bill ATARAS 
Application No. 16/281,885the second cache write request includes the second version of the data item and a second data item key generated based on at least the version agnostic identifier … (see Jacobs 6:15-22. If there is a request for an item that results in a cache miss, the item is requested from the origin server and may be cached).
Jacobs does not explicitly teach: 
write request includes the first version of the data item and a first data item key generated based on at least … a first version specific identifier associated with the first version of the data item;
write request includes the second version of the data item and a second data item key generated based on at least ….a second version specific identifier associated with the second version of the data item;
Fablet teaches: 
write request includes the first version of the data item and a first data item key generated based on at least … a first version specific identifier associated with the first version of the data item (see paragraphs [0197]-[0198]. An attempt to download a client includes version specific identifiers in the form of related data associated with the downloaded version. Also see [0157]-[0159] and [0170] for generating a list of IDs and submitting it with the request for an item);
write request includes the second version of the data item and a second data item key generated based on at least ….a second version specific identifier associated with the second version of the data item (see paragraphs [0197]-[0198]. An attempt to download a client includes version specific identifiers in the form of related data associated with the downloaded version. Also see [0157]-[0159] and [0170] for generating a list of IDs and submitting it with the request for an item);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Jacobs by the teachings of Fablet because both references are directed towards maintaining multiple versions of content and caching updated versions of content. Fablet merely adds to Jacobs the ability to recognize and call for updated content, which will increase efficiency when tracking and updated content. This will increase the efficiency and usability for a user of Jacobs. 
As to claim 27, Jacobs as modified teaches the system of claim 26, wherein the shared cache application is further configured to: 
receive an active versions request from the first version of the platform application to retrieve the collection of version specific identifiers (see Fablet paragraphs [0197]-[0198]. A list of updated version specific identifiers is received),
wherein the collection of version specific identifiers includes the second version specific identifier and excludes the first version specific identifier (see Fablet paragraphs [0197]-[0198]. The list of updated version specific identifiers excludes the initial version identifiers).

As to claim 34, Jacobs as modified by Fablet teaches the computer implemented method of claim 33, further comprising:
Transmitting an active versions response to the first version of the platform application in response to the active versions request, wherein the active versions response includes the collection of version specific identifier (see Fablet paragraphs [0197]-[0198]. The list of active versions is sent to the client with updates). 

As to claims 32 and 39, see the rejection of claim 26. 
As to claims 33, see the rejection of claim 27. 
As to claim 40, see the rejection of claims 27 and 34. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/Primary Examiner, Art Unit 2152